DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-7, 11-12, 15, and 22-31 are pending. Claims 8-10, 13-14 and 16-21 are canceled.

Election/Restrictions
Applicant’s election of Group I drawn to processes for spheroidizing and/or atomizing particles now recited in claims 1-7, 11-12, 15, and 22-31 in the reply filed on January 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has canceled all claims directed to a non-elected invention in the reply filed January 28, 2022.

Information Disclosure Statement
The references cited in the PCT international search report by the Canadian Intellectual Property Office mailed March 20, 2019 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.


Claim Interpretation
The word “it” on the third line of claim 12 will be interpreted as referring to the previously recited “the particle”. Note that there is uncertainty as to what “the particle” refers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-12, 15, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fine particles” in claim 1 line 2, claim 15 line 2, and claim 15 line 4, is a relative term which renders the claim indefinite. The term “fine particles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0003] of the specification as filed identifies 5-45 microns as the “desired range”, and .
Claim 1 recites the limitation "the impurities" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to which component of the claim the impurities belong, and a given component does not necessarily have impurities.
Regarding claims 1, 29, and 31 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear if the example impurities in claims 1 and 29 or the example powder collection devices in claim 31 are required.
Further regarding claims 1 and 29 the recitation of “etc.” in the limitation “grease, oil, fat, paper, rubber and plastics, etc.” renders the claims indefinite because the additional elements encompasses by “etc.” cannot be determined. Further placement of “grease, oil, fat, paper, rubber and plastics, etc.” within parentheses in claim 1 raises questions as to whether or not claim 1 is intended to be limited by specific structure of grease, oil, fat, paper, rubber and plastics, etc.
Further regarding claims 1 and 29, it is not clear what range of specific activity is covered by requiring impurities “are adapted to be removed” (claim 1 lines 3-4, claim 29 lines 2-3). Limitations that impurities “are adapted to be removed” could be interpreted as requiring a step of directly adapting impurities, a step of removing the impurities, or as requiring that the impurities are present in an adapted state (no requirement of a step). Paragraph [0058] of the specification as filed, which is the only location where organic impurities are mentioned states that the present subject matter can also be used to purify the powders of its organic contaminant, as the high temperature of the plasma will degrade most undesired organic compound, but paragraph [0058] does not describe adapting the impurities.
Regarding claims 1-4 and 11-12, considering the above uncertainty as to whether “are adapted to be removed” requires an active process step; all additional features of claims 2-4 
Further regarding claims 1 and 29, it is not clear how organic impurities and/or humidity are adapted to be removed due to both chemical degradation and evaporation at high temperature. Paragraphs [0007], and [0058] suggest that chemical degradation and evaporation at high temperature are separate effects, and it is not clear how chemical degradation will could remove humidity. For the purposes of applying prior art “chemical degradation and evaporation at high temperature” will be interpreted as “chemical degradation or evaporation at high temperature”.
Claim 1 recites the limitation "the powder feedstock" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-7, and 11-12 are rejected under 35 USC 112(b) because they depend on claim 1.
Claim 2 recites the limitation "the powder" in the last line of claim 2.  There is insufficient antecedent basis for this limitation in the claim. Particles do not necessitate powder.
Claim 2 recites the limitation "the gas stream" in the last line of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 and 11-12 are rejected under 35 USC 112(b) because they depend on claim 2.
Claim 6 recites the limitation "the processed powder" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The antecedent basis issues in claims 1 and 2, on which claim 6 depends, further compound uncertainty regarding the limitation “the processed powder” because it is not clear whether claims 1 or 2 requires powder or performing any process on powder.

Regarding claim 11, the recitation “convergent-divergent De Laval” is indefinite because within the art, “convergent-divergent” and “de Laval” are synonymous, interchangeable terms for the same nozzle configuration. It is not clear whether “convergent-divergent De Laval” is intended to claim a nozzle more specific than a convergent-divergent or de Laval nozzle, or if “convergent-divergent De Laval” is an unnecessary redundancy. If “convergent-divergent De Laval” is the nozzle interchangeably referred to as either “convergent-divergent” or “De Laval” only one, of the two terms, is necessary.
Claim 12 is rejected under 35 USC 112(b) because it depends on claim 11.
Claim 12 recites the limitation "the particle" in the third line of claim 12.  It is not clear which of the particles (plural) introduced in claim 1 is “the particle” (singular).
Claim 12 recites the limitation "the exiting jet" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear that any of the steps required of claim 12 produces a jet. 
Claim 12 recites the limitation "the cooling chamber” in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. As recited, the claims do not appear to require any cooling, let alone some chamber to perform the cooling.
Claim 15 recites the limitation "the gas stream" in the fourth line of claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 15 and 31, the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear if claim 15 requires collection with a gas-solid separation system or if claim 31 requires the powder is conveyed pneumatically.
Claims 22-31 are rejected under 35 USC 112(b) because they depend on claim 15.

Claim 26 recites the limitation "the material"; claim 27 recites the limitation "the material", and claim 28 recites the limitation "the material" each in the second line of the respective claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to which material “the material” refers.
Claim 29 recites the limitation "the impurities" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to which component of the claim the impurities belong, and a given component does not necessarily have impurities.
Claim 29 recites the limitation "the powder feedstock" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. While claim 24 introduces a powder feedstock, claim 29 does not depend on claim 24. Note further that independent claim 15 provides antecedent basis for “feedstock particles” but not for “powder feedstock”.
The term “substantially perpendicular” in claim 30 line 3 is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear in view of the specification to what degree an angle is permitted to deviate from perpendicular and still be considered “substantially perpendicular” within the bounds of claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mooney (US 20050028642).
Regarding claim 1, Mooney discloses a process for spheroidizing and/or atomizing particles [0004], [0013] that are coarse and/or angular ([0013], Fig. 1A) into spherical and fine particles (Fig. 1B, [0033], [0045]). Mooney discloses that impurities in general are removed due to evaporation t high temperature (some impurities are usually expelled from the molten liquid and carried away in the argon gas stream, along with the expelled gas or gases [0036]), and specifically that humidity (moisture) is adapted to be removed [0039].
Regarding claim 2, Mooney discloses a heating source (heat source 3 Fig. 4, [0033]); a heating chamber (reaction chamber 7 [0038], Fig. 4); a supersonic nozzle (plasma flame exits through the copper nozzle orifice at a high velocity, sometimes exceeding the speed of sound [0033]); and a gas-solid separation system to collect the powder from the gas stream (fine 
Regarding claim 3, Mooney discloses the heating source includes a plasma torch (Fig. 2, [0033-34]).
Regarding claim 4, Mooney discloses that the heating source is an electrical arc plasma torch [0018], [0033]. Mooney distinguishes the electrical arc plasma as a separate embodiment from high frequency plasma torch [0034]. Any process which operates directly on a current, as done in an arc, as opposed to induction must have some currant and either be DC or AC.
Regarding claim 5, Mooney discloses injecting with the powder feed line 14 [0033] and shows that it is at some angle (Fig. 2). Note that “any angle” does not limit the scope of the claim as any angle, including                         
                            0
                            °
                        
                     is “any angle”.
Regarding claim 6, Mooney discloses powder is collected semi-continuously (collection pot 9 [0046], Fig. 4).
Regarding claim 7 Mooney discloses that an inert gas (argon) is fed to remove air to avoid reaction [0039], [0046]. Mooney discloses that the reaction of air is oxidation [0041] thereby meeting the to avoid further oxidation limitation.
Regarding claim 11, Mooney shows that the nozzle is a convergent-divergent/de Laval type nozzle (Fig. 2). By disclosing a nozzle exceeding the speed of sound [0033], the nozzle disclosed by Mooney meets the limitation “adapted to reach a Mach number of 1 at a throat thereof”. 

Claim(s) 15, 22, 24-28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulos (US20160175936).
Regarding claim 15, Boulos discloses a process for atomizing [0002] feedstock particles (tube filled with powder [0012], [0033]) into spherical and fine particles [0024], [0076-77]. Boulos discloses heating the feedstock particles into melted particles (resulting in finely divided, 
Regarding claim 22, Boulos discloses a plasma torch is provided in the step for heating the feedstock particles [0027], [0035].
Regarding claim 24, Boulos discloses supplying feed material into a heating chamber (preheating zone of the plasma torch Fig. 5, [0027]) along a central axis [0027] which is by definition an angle of                         
                            0
                            °
                        
                    .
Regarding claim 25, Boulos shows semi-continuous powder collection in Fig. 3 at the powder collection stage. Boulos also discloses that powder collection by a downstream cyclone or collection filter [0070] which are continuous processes.
Regarding claims 26-28, Boulos discloses that a gas is fed which surrounds the droplets and the plasma expelled from the nozzle [0060]. Boulos discloses that the sheath gas may be of a same nature as the source of the plasma gas, including for example inert gases such as argon and helium to their mixtures with hydrogen (reducing gas), oxygen (oxidizing gas) and/or nitrogen [0060]. The limitations “to avoid further oxidation of the material” (instant claim 26), “to reduce the oxidation layer of the material” (instant claim 27), and “to add a layer of oxidation to the material” (claim 28) are statements of intended use and necessary results of feeding inert, reducing, and oxidizing gases respectively. As Boulos discloses the manipulative steps of feeding inert, reducing, and/or oxidizing gases [0060]; the claiming of a new use, new function 
Regarding claim 31, Boulos discloses further downstream pneumatic conveyance (being propelled by a gas or by a vacuum [0049]) to a cyclone or collection filter powder collection device [0070].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claim(s) 1-3, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boulos (US20160175936). Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boulos (US20160175936) as applied to claim 15 above.
Regarding claim 1, Boulos discloses a process for atomizing [0002] feedstock particles (tube filled with powder [0012], [0033]) into spherical and fine particles [0024], [0076-77].  Boulos discloses that the process results in fine and ultrafine powders [0094]; Boulos defines explicit differentiates “powder”, “fine powder”, and “ultrafine powder” [0027], and Boulos identifies the particles in the tube as “powder” without the modifiers “fine” or “ultrafine” [0033]; therefore, the process disclosed by Boulos spheroidizes and/or atomizes feedstock particles that are coarse and/or angular into spherical and fine particles. 
Boulos discloses that the process produces high purity metals with minimal or no contamination with satellites [0094]. Boulos discloses that as a result of high velocity and high temperature of the plasma torch of the atomization process, “strip[s] out molten material” from the feed material [0027]. The portion of the presently filed specification which discloses impurity removal sates “the present subject matter can also be used to purify the powders of its organic contaminant, as the high temperature of the plasma will degrade most undesired organic compound” (paragraph [0058] of the present disclosure).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (MPEP2112(I)). The identification of the plasma atomization as the cause of the impurity 
Regarding claim 2, Boulos discloses a heating source (plasma torch [0027]); a heating chamber (preheating zone of the plasma torch Fig. 5, [0027]) a supersonic nozzle [0046], [0060], [0070], [0075-77]; and a gas-solid separation system to collect the powder from the gas stream (powder collector 190 Fig. 3, [0044], [0049]).
Regarding claim 3, Boulos discloses a plasma torch is provided in step for heating the feedstock particles [0027], [0035].
Regarding claim 5, Boulos discloses supplying feed material into a heating chamber (preheating zone of the plasma torch Fig. 5, [0027]) along a central axis [0027] which is by definition an angle of                         
                            0
                            °
                        
                    .
Regarding claim 6, Boulos shows semi-continuous powder collection in Fig. 3 at the powder collection stage. Boulos also discloses that powder collection by a downstream cyclone or collection filter [0070] which are continuous processes.
Regarding claims 7, Boulos discloses that a gas is fed which surrounds the droplets and the plasma expelled from the nozzle [0060]. Boulos discloses that the sheath gas may be of a same nature as the source of the plasma gas, including for example inert gases such as argon and helium to their mixtures with hydrogen; oxygen and/or nitrogen [0060]. The limitation “to avoid further oxidation of the material” is a statement of intended use and a necessary result of 
Regarding claim 29, Boulos discloses that the process produces high purity metals with minimal or no contamination with satellites [0094]. Boulos discloses that as a result of high velocity and high temperature of the plasma torch of the atomization process, “strip[s] out molten material” from the feed material [0027]. The portion of the presently filed specification which discloses impurity removal sates “the present subject matter can also be used to purify the powders of its organic contaminant, as the high temperature of the plasma will degrade most undesired organic compound” (paragraph [0058] of the present disclosure).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (MPEP2112(I)). The identification of the plasma atomization as the cause of the impurity removal in the present disclosure does not render the manipulative step of atomization with a plasma torch disclosed by Boulos [0027] which can produce high purity powder disclosed by Boulos [0094] new to the discoverer. Given Boulos discloses removing material by a plasma atomization process [0027] to produce high purity powder [0094] would be expected to necessarily result in at least some impurity organic matter (grease, oil, fat, paper, rubber and plastics, etc.) and/or humidity if present to be in some way adapted to be removed. Given the uncertainty in claim 29, the identification of “pure meal” as the powder feed material [0033] would lack organic material, thereby meeting the structural limitation required of organic impurities adapted to be removed.

Claim Rejections - 35 USC § 103
Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulos (US20160175936) as applied to claims 1, 15, and 22 above, and further in view of Mooney (US20050028642).
Regarding both claim 4 and claim 23, Boulos suggests that other plasma torches may be used [0047], but Boulos only specifically uses induction plasma torches [0022], [0027], [0047].
Mooney teaches a process for spheroidizing and/or atomizing particles [0004], [0013] that are coarse and/or angular ([0013], Fig. 1A) into spherical and fine particles (Fig. 1B, [0033], [0045]). Mooney teaches a heating source (heat source 3 Fig. 4, [0033]); a heating chamber (reaction chamber 7 [0038], Fig. 4); a supersonic nozzle (plasma flame exits through the copper nozzle orifice at a high velocity, sometimes exceeding the speed of sound [0033]); and a gas-solid separation system to collect the powder from the gas stream (fine spherical powder exiting the torch was cooled and solidified in-flight interior of the reaction chamber 7, and gravity brought it to the collection pot [0046]). Mooney teaches the heating source includes a plasma torch (Fig. 2, [0033-34]). Mooney teaches that either an arc or plasma torch is preferred for heating the particles [0027], [0033-34]. Mooney teaches that both arc and induction plasma torches have the advantage of reducing opportunities for contamination [0036], and Mooney teaches that high velocity of the plasma gas results in rapid cooling and solidification of the fine powder particles [0033].
Both Boulos and Mooney teach substantially similar processes for producing fine, spherical particles comprising melting with a plasma torch. Boulos discloses forming pure particles with the disclosed process [0094].
It would have been obvious for one of ordinary skill in the art to substitute an arc plasma torch for the induction plasma torch in the process disclosed by Boulos. Arc plasma torches and functions of arc plasma torches for atomizing/spheroidizing particles are well understood in the art in view of Mooney [0033], and Mooney shows both arc plasma torches and induction plasma .

Claims 15, 22-26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forgensi (US4076640) in view of Weinhold (US20090025425).
Regarding claim 15, Forgensi discloses a process for spheroidizing and/or atomizing (column 3 lines 5-22) feedstock particles that are coarse (raw particles with size 5-600 micron column 3 lines 13-15) into spherical and fine particles (molten droplets spheroidize, spheroid particles form column 3 line 18-22). Forgensi discloses heating the feedstock particles into melted particles (melted globules column 4 lines 27-43), and collecting from the gas stream a so-produced powder (column 4 lines 49-60).
Forgensi does not disclose the melted particles go through a supersonic nozzle to form fine particles.
Weinhold teaches producing fine particles of a narrow size distribution [0001] which can be spherical [0042]. Weinhold discloses providing molten feedstock and a gas to an assembly comprising a supersonic nozzle, and providing the molten feedstock through the supersonic nozzle [0008-09], [0016], [0036] to form fine particles (droplets) ([0036-37], claim 1). Weinhold teaches the process parameters can be adjusted to control the particle size distribution range and can be used to provide particulate compositions with a narrow size distribution [0043]. Weinhold teaches that the supersonic nozzle and a diffuser section introduces a shock wave into the metal droplets which is responsible for controlling the size distribution [0034-37]. 
Both Forgensi and Weinhold teach modifying the morphology of feedstock by distributing molten feedstock. Forgensi discloses performing additional steps to separate unwanted 
It would have been obvious for one of ordinary skill in the art to have the melted particles in the process disclosed by Forgensi go through the assembly taught by Weinhold which requires having the melt go through a supersonic nozzle. It would have been obvious in order to control the size distribution of the particles formed from the melt which Forgensi identifies as a difficulty.
Regarding claims 22 and 23, Forgensi discloses a DC arc plasma torch to heat feedstock particles (DC power supply system to generate arc plasma flame column 4 lines 6-36).
Regarding claims 24 and 30, Forgensi shows that the powder feedstock is fed into a heating chamber (Flame assembly 12 Fig. 1) at an injection angle substantially perpendicular (the spheroidization column 10 is fitted with a carbon arc plasma flame assembly 12. The spheroidization column and more specifically the plasma flame assembly is provided with powder feeder 14 including feeder tubes 16 having feed ports for directing the ore to the arc region column 3 lines 48-54).

    PNG
    media_image1.png
    219
    363
    media_image1.png
    Greyscale

Regarding claims 25 and 31 Forgensi discloses continuous pneumatic conveyance (auger feed column 4 lines 55-60) to cyclone and filter collectors (column 4 line 68 to column 5 line 5.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooney (US20050028642) as applied to claims 1 and 11 above, and further in view of Weinhold (US20090025425).
Mooney discloses that the melt cool upon leaving the heating area [0046], thereby meeting the broadest reasonable interpretation of a cooling chamber. Mooney does not disclose that the nozzle has diffuser at an end thereof.
Weinhold teaches producing fine particles of a narrow size distribution [0001] which can be spherical [0042]. Weinhold discloses providing molten feedstock and a gas to an assembly comprising a supersonic nozzle, and providing the molten feedstock through the supersonic nozzle [0008-09], [0016], [0036] to form fine particles (droplets) ([0036-37], claim 1).  Weinhold teaches that the supersonic nozzle has a diffuser at an end thereof. (Figs. 4-6, [0034]). Weinhold teaches the process parameters can be adjusted to control the particle size distribution range and can be used to provide particulate compositions with a narrow size distribution [0043]. Weinhold teaches that the supersonic nozzle and a diffuser section introduces a shock wave into the metal droplets which is responsible for controlling the size distribution [0034-37]. Weinhold shows that the nozzle is a convergent-divergent nozzle (Figs. 4-6).
Both Mooney and Weinhold teach producing fine particles from a melt of the feedstock comprising a convergent-divergent novel at some point in the apparatus. Mooney teaches difficulties in manufacturing fine particles [0010].
It would have been obvious for one of ordinary skill in the art to have the melted particles in the process disclosed by Mooney go through the diffuser to form the shockwave taught by Weinhold in order to control the size distribution of the particles formed from the melt which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736